Citation Nr: 1614268	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which reduced the rating assigned to the Veteran's service-connected soft tissue sarcoma left cervical region. 

In August 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing has been associated with the claims file. 

In April 2014, the Board adjudicated the issue stemming from the August 2007 rating decision, captioned as entitlement to a higher evaluation for soft tissue sarcoma, left cervical region, rated as 20 percent disabling from November 1, 2007, to April 27, 2010, and as 30 percent disabling from April 28, 2010, forward.  At that time, the Board determined that the issue of entitlement to a TDIU had been raised in connection with the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU issue for additional development and the claims file has now been returned for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its April 2014 remand, directed the AOJ to provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The AOJ did so in May 2014, and it appears that the Veteran has not responded.  On remand, the AOJ should provide the Veteran a final opportunity to submit a completed VA Form 21-8940, and should conduct any development related to any submission from the Veteran, including forwarding VA Form(s) 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940.

The Board also directed the AOJ to obtain and associate with the Veteran's claims file his VA treatment records dated since April 2010.  It does not appear that such was completed by the AOJ.  In Virtual VA, there is a September 2015 entry containing VA treatment records, however, such are dated in 1999, 2002, 2003, and contain record of one instance of VA treatment in August 2015. In VBMS, there are no entries dated after the April 2014 Board remand containing the Veteran's VA treatment records dated after April 2010, with the exception of his multiple VA recent examination reports.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ should obtain and associate with the claims file the Veteran's VA treatment records dated from April 2010 to the present.  

Also, the Veteran's representative, in a March 2016 statement, asserted that the Veteran had used VA educational benefits in the past and it was unclear if he also underwent VA vocational rehabilitation.  While there is no indication that the use of VA educational benefits means that a Veteran also used VA vocational rehabilitation programs, it remains that the Veteran's representative specifically asserted that such records may exist and should be sought.  On remand, the AOJ should obtain and associate with the claims file the Veteran's VA vocational rehabilitation folder, if any.

The Board, in its April 2014 remand, directed the AOJ to afford the Veteran a general VA examination and obtain an opinion as to whether he is incapable of securing and maintaining substantially gainful employment due to the severity of one or more of his service-connected disabilities, considering the degree of interference with ordinary activities, including capacity for employment, caused solely by his service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition, and considering the Veteran's relevant employment history and educational background, or lack thereof. 

In this regard, the Veteran is currently service-connected for:  (1) scar, left side of jaw, associated with soft tissue sarcoma, left cervical region; (2) cranial nerve V paralysis and (3) cranial nerve VII neuralgia, each associated with soft tissue sarcoma, left cervical region; (4) soft tissue sarcoma, left cervical region; (5) decreased range of motion of the left shoulder with upper extremity weakness and tingling, associated with soft tissue sarcoma, left cervical region; (6) status-post excision malignant fibrous histiocytoma, (7) bilateral hearing loss, associated with soft tissue sarcoma, left cervical region, and (8) xerostomia (dry mouth) with mastication problems, associated with soft tissue sarcoma, left cervical region. 

In August 2015, the Veteran underwent VA examinations of his bilateral hearing loss, scars, dental and oral, left shoulder, cranial nerves, and muscle conditions.  The examiner who reviewed the severity of the Veteran's scars and status-post extended left radical neck dissection, soft sarcoma, cervical region, opined that there was no objective evidence to support that such disabilities would present functional impairments that would impact physical or sedentary employment.  The examiner who reviewed the severity of the Veteran's dental and oral conditions opined that such did not impact his ability to work, however, the examiner also reported that the possible impact on the Veteran's ability to work related to such was speech difficulties.  The examiner who reviewed the severity of the Veteran's cranial nerves and left shoulder conditions opined that his cranial nerve conditions did not impact his ability to work, that his left shoulder condition impacted his ability to perform any type of occupational task, and described that the Veteran could not lift heavy objects or lift his left arm above the shoulder and that he experienced abduction fatigue after muscle use.  The examiner who reviewed the severity of the Veteran's bilateral hearing loss recorded the Veteran's assertions that such impacted his ordinary conditions of daily life, including the ability to work, on the basis that he found it difficult to communicate, as he could hear what people were saying, but that he could not make out the words and felt isolated.

The Veteran's representative, in a March 2016 statement, asserted that that the August 2015 VA examination reports were inadequate to adjudicate the Veteran's claim, as such did not respond to the Board's inquiry as to the Veteran's capability to secure and maintain substantially gainful employment due to the severity of one or more of his service-connected disabilities. 

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a) (2105); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  However, it remains that the Board, in its April 2014 remand, specifically directed the AOJ to obtain medical evidence sufficient to determine whether the Veteran was entitled to a TDIU, specifically, medical evidence considering the Veteran's service-connected disabilities alone and in the aggregate, as well as his skill set and educational background.  Stegall, 11 Vet. App. 268.  On remand, the AOJ should obtain such medical evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and provide him an additional opportunity to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940. All efforts to obtain such records must be documented in the claims file.  If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.
2. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in West Palm Beach, Florida, or any other VAMC from which the Veteran received VA treatment since April 2010, dated from April 2010 to the present.  If no additional records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Obtain and associate with the claims file the Veteran's complete VA Vocational Rehabilitation folder, if any.  If no additional records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

4. Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities, to include:  (1) scar, left side of jaw, associated with soft tissue sarcoma, left cervical region; (2) cranial nerve V paralysis and (3) cranial nerve VII neuralgia, each associated with soft tissue sarcoma, left cervical region; (4) soft tissue sarcoma, left cervical region; (5) decreased range of motion of the left shoulder with upper extremity weakness and tingling, associated with soft tissue sarcoma, left cervical region; (6) status-post excision malignant fibrous histiocytoma, (7) bilateral hearing loss, associated with soft tissue sarcoma, left cervical region, and (8) xerostomia (dry mouth) with mastication problems, associated with soft tissue sarcoma, left cervical region. 

The examiner should then opine as to the impact of the service-connected disabilities, to include in the aggregate, on the Veteran's ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  The AOJ is advised that affording the Veteran a series of individual VA examinations that evaluate the current severity and functional impact of each of his service-connected disabilities alone is not responsive to the Board's inquires detailed above and may not serve as substantial compliance with the Board's remand directives.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


